Citation Nr: 0936848	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-00 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder other than posttraumatic stress disorder 
(PTSD), to include an anxiety disorder.

2.  Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder or other 
psychiatric disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
hypertension and nervousness and anxiety due to Agent Orange.

When this case was before the Board in November 2005, it was 
decided in part and remanded in part.  It is now before the 
Board for further appellate action.

In July 2005, the Veteran testified at a Board hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The Veteran does not have a current anxiety disorder and all 
psychiatric disorders and symptoms have been contemplated under 
the current evaluation for the Veteran's service-connected 
PTSD.  




CONCLUSION OF LAW

An anxiety disorder (separate from the Veteran's service-
connected PTSD with depression) was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's duty to notify and assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004) (Pelegrini II).  

The Veteran was sent a VCAA notice letter in May 2003.  The 
letter provided him with notice of the evidence necessary to 
substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also specifically requested that he submit any evidence 
in his possession pertaining to his claim.  Thus, the content 
of the letter provided satisfactory VCAA notice in accordance 
with § 5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

The Court has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet 
App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in Pelegrini 
and the second and third elements outlined in Dingess, via a 
letter sent in May 2003.  He did not receive VCAA notice on the 
fourth or fifth Dingess elements.  The claim is being denied; 
therefore, no effective dates or ratings are being assigned.  
He is therefore not prejudiced by the absence of notice on 
those elements.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including VA treatment records.  Additionally, the Veteran was 
provided a proper VA psychiatric examination in February 2009. 

The Veteran's service treatment records are missing and 
presumed to have been destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.

Destruction of service treatment records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing the 
claim, and to explain its decision.  Cromer v. Nicholson, 19 
Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
VA is also obligated to search alternate sources of records. 
Washington v. Nicholson, 19 Vet. App. 362 (2005).

VA has obtained the Veteran's personnel records, but it is 
reasonably certain that further efforts to obtain the veteran's 
service treatment records would be futile.  38 U.S.C.A. § 
5103A.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

II.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include an anxiety 
disorder

The Veteran claims that his current anxiety disorder is related 
to his military service.  The Veteran has claimed in the past 
that his anxiety disorder is due to Agent Orange exposure; 
however in the November 2005 hearing, the Veteran stated that 
although he thinks his anxiety is related to Agent Orange, he 
thinks his anxiety is more likely associated with his PTSD and 
with combat.   

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for a disease diagnosed 
after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- service 
disease or injury and the current disability.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  On the 
other hand, continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection also may be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). A claimant is also 
entitled to service connection on a secondary basis when it is 
shown that a service-connected disability has chronically 
aggravated a nonservice-connected disability. 38 C.F.R. § 
3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  It 
follows that competent evidence of a current disability is 
required to establish a valid claim for service connection.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See also Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

By "disability" is generally meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations." 38 C.F.R. § 4.1; see 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (Citing 
with approval VA's definition of "disability" in 38 C.F.R. § 
4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)); 
Felden v. West, 11 Vet. App. 427, 431 (1998); see also Leopoldo 
v. Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation, and 
the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2009).

The vast majority of the treatment records as well as the 
February 2009 VA examination show a current diagnosis of 
posttraumatic stress disorder (PTSD) and major depressive 
disorder.  There are only two notations that refer to other 
psychiatric disorders.  A licensed master's social worker 
diagnosed the Veteran with PTSD and an adjustment disorder with 
anxious mood in April 2004.  In June 2006, the same licensed 
master's social worker diagnosed the Veteran with an adjustment 
disorder with anxious mood and an anxiety disorder.  Following 
these diagnoses, the Veteran has been repeatedly diagnosed with 
PTSD by physicians and psychologists.  In addition, after a 
thorough psychiatric VA examination in February 2009, the 
Veteran was diagnosed with PTSD and major depressive disorder.  

In cases where there are competent but conflicting medical 
opinions or diagnoses, as here, several matters must be 
addressed in determining the relative probative value and 
weight of the opinions.

The Board may only consider independent medical evidence to 
support its findings and may not provide its own medical 
judgment in the guise of a Board opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely depends 
upon the extent to which such an opinion was based on a 
thorough review of a veteran's medical history, as contained in 
his claims file.  In cases where an examiner who has rendered a 
medical opinion has not had an opportunity to review the 
veteran's medical records, the medical opinion's probative 
value is substantially limited.  See Owens v. Brown, 7 Vet. 
App. at 433 (an opinion that is based upon a review of the 
medical evidence has more probative value than one based merely 
on the veteran's reported history); see also Miller v. West, 11 
Vet. App. 345, 348 (1998) (bare conclusions without a factual 
predicate in the record are not considered probative).

The Board finds that the PTSD diagnoses provided by the VA 
physicians and psychologists as well as the February 2009 VA 
examiner (who conducted a thorough examination of the Veteran) 
are deemed more probative on the subject of a current diagnosis 
than the adjustment disorder and anxiety disorder diagnoses 
provided by the social worker on only two occasions.  
Therefore, the Board does not find that the Veteran has a 
current anxiety disorder that would warrant a separate 
disability rating.  

Furthermore, the RO granted the Veteran a 50 percent evaluation 
for his service-connected PTSD based on the February 2009 VA 
examination report.  In that report, the examiner noted that 
the Veteran exhibited considerable symptoms associated with 
PTSD, which include reported problems with depression with low 
energy and an exaggerated startle reaction to loud noise, 
unexpected approaches and hypervigilant style.  The Veteran 
also described psychological and physiological reactivity to 
loud noises.  As noted above, the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Here, the Veteran's symptoms of anxiety are already included 
under his diagnosis for PTSD.  Also, the RO noted in the March 
2009 Supplemental Statement of the Case that the Veteran's 
depressive disorder has already been combined with his PTSD 
symptoms to justify the assigned 50 percent evaluation.  
Therefore, the Board finds that in the absence of a consistent 
separate diagnosis of anxiety, the Veteran's complaints of 
anxiety are symptoms of his already service-connected PTSD 
diagnosis.

As to the Veteran's statements that he has a current anxiety 
disorder, the Board notes that he is not competent on his own 
to establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. § 
3.159(a)(1) (competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or opinions); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board finds that the RO has already adjudicated the 
Veteran's psychiatric disorders, to include PTSD in accordance 
with Clemons v. Shinseki, 23 Vet. App. 1 (Feb. 17, 2009) 
(holding that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled).  Therefore, the Veteran's 
anxiety symptoms have already been adjudicated under the 
Veteran's service-connected PTSD diagnosis.    

The Board notes that since there is no separate disability of 
anxiety, adjudication of whether the Veteran's anxiety is due 
to Agent Orange is not warranted.    

Hence, the preponderance of the evidence is unfavorable, and 
the benefit-of-the-doubt doctrine does not apply.  The claim on 
appeal for service connection for acquired psychiatric 
disorders is therefore denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to service connection for acquired psychiatric 
disorders, to include an anxiety disorder (as separate from his 
service-connected PTSD with depression, is denied.


REMAND

The purpose of the instant remand of the claim for service 
connection for hypertension is to obtain clarification as to 
its etiology, in view of the Veteran's contention that this 
claimed disorder may have developed secondarily to his already 
service-connected PTSD and psychiatric disorders.

Under VA law, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  In addition, a claimant is entitled to service 
connection on a secondary basis when it is shown that a 
service-connected disability has chronically aggravated a no 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Generally, any increase in severity of a nonservice-
connected disease or injury proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the disease, will be service connected.  
The reaching of this determination requires a precise 
comparison between the baseline level and alleged post-
aggravation levels of severity of the nonservice-connected 
disease or injury.  See Notice, 71 Fed. Reg. 52,744- 47 (Sept. 
7, 2006), later codified at 38 C.F.R. § 3.310(b).

Although the February 2009 examiner provided an opinion that 
the Veteran's hypertension was less likely than not related to 
a psychiatric disorder, to herbicide exposure or to active 
military service, the examiner did not provide an opinion as to 
whether the Veteran's psychiatric disorders, to include PTSD, 
chronically worsened the Veteran's hypertension.  Hence, a 
supplemental opinion should be requested from the February 2009 
VA examiner on this subject.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the claims 
folder to the VA examiner who conducted the 
VA examination of February 2009.  If the 
examiner is not available, or is no longer 
employed by VA, schedule the Veteran for an 
examination by another qualified medical 
professional.  The following considerations 
will govern the examination:

a.	The claims folder, including all 
medical records obtained and a copy of this 
remand, will be reviewed by the examiner.  
In addition to the specific directive of 
addressing the evidence of record as noted 
below, the examiner must acknowledge 
receipt and review of the claims folder, 
the medical records obtained and a copy of 
this remand.

b.	If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examination.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

c.	In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record. The examiner must indicate 
whether the Veteran's hypertension is 
etiologically related to his service-
connected psychiatric disabilities, to 
include PTSD.  In reaching this 
determination, the examiner must consider 
whether the Veteran's psychiatric 
disabilities, including PTSD, chronically 
aggravated his hypertension beyond a level 
due to the natural disease process.  
Provided the examiner concludes that the 
latter occurred, i.e., chronic worsening of 
nonservice-connected disability by a 
service-connected disability, the examiner 
must identify the degree of aggravation 
above and beyond the baseline level of 
severity of the nonservice-connected 
disability.

The examiner must state the medical basis 
or bases for this opinion. If the examiner 
is unable to render an opinion without 
resort to speculation, he or she should so 
state.

2.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination of any 
of these claims remains less than 
fully favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


